Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Snap Online Marketing Inc.(the Company) on Form10-Q for the periodended June 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Elena Kryukova, Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 5, 2013 By: /s/Elena Kryukova Elena Kryukova Chief Executive Officer (Principal Executive Officer)
